DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 11/10/2020 are currently pending. Claim(s) 9-12 is/are withdrawn, 1-8, 13-20 is/are rejected.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
plurality of detent contours of claim 6, 8, and 20
plurality of counter-detent contours of claim 6
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 20040094464 A1).

    PNG
    media_image1.png
    805
    517
    media_image1.png
    Greyscale

Regarding claim 1, Baumann teaches a liquid filter device, comprising: a filter housing including a filter housing cover (4) and a filter housing pot (2) connectable tightly therewith via a housing seal (see seal above 4); a discharge channel (24), a central clean channel (11), and a vent channel (inner channel of 5) disposed in the filter housing pot, note: the terms “clean” and “vent” are intended use and in an apparatus claim are construed nothing more than a channel, the vent channel arranged in the clean channel; a ring filter (9, abs) element arranged in the filter housing, the ring filter element including an upper end plate (17), a lower end plate (21); an axially and eccentrically protruding pin (29) arranged on the lower end plate, the pin disposed in the discharge channel and tightly engaging the discharge channel via a first seal when the liquid filter device is in an operating state (intended use);  a central second seal (see seal formed above 23) arranged on the lower end plate, the second seal disposed tightly against an outer peripheral surface of the clean channel separating a raw side from a clean side when the liquid filter device is in the operating state; a third seal (6) arranged on the upper end plate, the third seal disposed tightly against an outer peripheral surface of the vent channel separating the raw side from the clean side when the liquid filter device is in the operating state [0031-0057]; wherein the housing seal, the first seal, and the second seal are arranged with respect to one another such that when detaching the filter housing cover from the filter housing pot one of: the first seal is opened prior to the housing seal and the second seal such that air flows onto the raw side via the housing seal, the raw side discharges liquid retained on the raw side until a liquid level on the raw side falls below the second seal, the air arrives onto the clean side via the second seal, and the clean side discharges liquid retained on the clean side; and the first seal is opened prior to the housing seal, the second seal, and the third seal such that (i) air flows simultaneously onto the raw side via the housing seal and onto the clean side via the third seal, and (ii) the raw side and the clean side discharge simultaneously (note: the aforesaid statement is not given much weight) While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
While the reference shows a filter media between the upper and lower end plate it does not teach the filter media is of a pleated star. However, filter elements for liquid filtration of viscous media such as oil or fuel are produced conventionally of pleated filter media, preferably in cylindrical shape (refer at least WO 2007/003517 A2, US 7887701 B2 (C4/30-40), US 7237681 B2 (C3/1-10)). This is extremely well-known. Therefore, it would have been obvious to one of ordinary skill to have to use a commonly used pleated filter that provides high surface area for achieving a predictable result in filter fluids such as oil. 
Regarding claim 2, Baumann teaches wherein a free end (5) of the vent channel is disposed above a free end of the clean channel (i.e. 15).
Regarding claim 3, Baumann teaches wherein: the clean channel has an upwardly directed cross-section taper (tapers toward 15); and the second seal is disposed beneath the cross-section taper and abuts against the outer peripheral surface of the clean channel (fig. 1).
Regarding claim 4, Baumann teaches wherein the liquid filter device is structured as at least one of a fuel filter, a urea filter, and an oil filter (abs, further noted as intended use).
Regarding claim 5, Baumann teaches wherein: an axial first distance a1 is defined between the first seal and the second seal; an axial second distance a2 is defined between the second seal and the third seal; and the housing seal, the first seal, the second seal, and the third seal are arranged with respect to one another such that 2<a2/a1<20 (fig. 1).
Regarding claim 6, Baumann teaches further comprising a plurality of detent contours (curved portions of 17) arranged on the upper end plate and a plurality of counter-detent contours (curved portions of 4) arranged on the filter housing cover, wherein the plurality of detent contours and the plurality of counter-detent contours are structured and arranged to interact with one another such that unscrewing the filter housing cover from the filter housing pot raises the ring filter element (intended use) (fig. 1).
Regarding claim 7, see the rejection of claims 1-6
Regarding claim 8, see the rejection of claims 1-6.
Regarding claim 14, Baumann teaches wherein: the housing seal, the first seal, and the second seal are arranged with respect to one another such that when detaching the filter housing cover from the filter housing pot the air arrives onto the clean side via the second seal; and the clean channel has a radial cross-section that tapers in an axial direction of the clean channel (fig. 1) “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
Regarding claim 15, Baumann teaches wherein: the housing seal, the first seal, and the second seal are arranged with respect to one another such that when detaching the filter housing cover from the filter housing pot the air flows simultaneously onto the raw side via the housing seal and onto the clean side via the third seal; and the clean channel has a radial cross-section that tapers in an axial direction of the clean channel (fig. 1) “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
Regarding claim 16, Baumann teaches wherein the vent channel is arranged coaxially within the clean channel (fig. 1).
Regarding claim 17, Baumann teaches wherein a free end of the vent channel is disposed further from the filter housing pot than a free end of the clean channel (fig. 1).
Regarding claim 18, Baumann teaches wherein the pleated star includes a filter material (filtration material is implied if not inherent).
Regarding claim 20, Baumann teaches wherein the plurality of detent contours (curved portions) are structured as integral portions of the upper end plate (fig. 1).
Regarding claim 13 and 19, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to change the distance ratio of a2/a1 in order to better control the degree of filtration and sealing since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
Claim(s) 1-8, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunter (WO 2018053168 A1).

 
    PNG
    media_image2.png
    744
    704
    media_image2.png
    Greyscale
 
Regarding claim 1, Gunter teaches a liquid filter device, comprising: a filter housing including a filter housing cover and a filter housing pot connectable tightly therewith via a housing seal a discharge channel (130), a central clean channel (120), and a vent channel disposed in the filter housing pot, note: the terms “clean” and “vent” are intended use and in an apparatus claim are construed nothing more than a channel, the vent channel arranged in the clean channel; a ring filter (250) element arranged in the filter housing, the ring filter element including an upper end plate, a lower end plate; an axially and eccentrically protruding pin arranged on the lower end plate, the pin disposed in the discharge channel and tightly engaging the discharge channel via a first seal (235) when the liquid filter device is in an operating state (intended use);  a central second seal (225) arranged on the lower end plate, the second seal disposed tightly against an outer peripheral surface of the clean channel separating a raw side from a clean side when the liquid filter device is in the operating state; a third seal (226) arranged on the upper end plate, the third seal disposed tightly against an outer peripheral surface of the vent channel separating the raw side from the clean side when the liquid filter device is in the operating state [p. 2-13]; wherein the housing seal, the first seal, and the second seal are arranged with respect to one another such that when detaching the filter housing cover from the filter housing pot one of: the first seal is opened prior to the housing seal and the second seal such that air flows onto the raw side via the housing seal, the raw side discharges liquid retained on the raw side until a liquid level on the raw side falls below the second seal, the air arrives onto the clean side via the second seal, and the clean side discharges liquid retained on the clean side; and the first seal is opened prior to the housing seal, the second seal, and the third seal such that (i) air flows simultaneously onto the raw side via the housing seal and onto the clean side via the third seal, and (ii) the raw side and the clean side discharge simultaneously (note: the aforesaid statement is not given much weight) While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
While the reference shows a filter media between the upper and lower end plate it does not teach the filter media is of a pleated star. However, filter elements for liquid filtration of viscous media such as oil or fuel are produced conventionally of pleated filter media, preferably in cylindrical shape (refer at least WO 2007/003517 A2, US 7887701 B2 (C4/30-40), US 7237681 B2 (C3/1-10)). This is extremely well-known. Therefore, it would have been obvious to one of ordinary skill to have to use a commonly used pleated filter that provides high surface area for achieving a predictable result in filter fluids such as oil. 
Regarding claim 2, Gunter teaches wherein a free end  of the vent channel is disposed above a free end of the clean channel (see fig. above) 
Regarding claim 3, Gunter teaches wherein: the clean channel has an upwardly directed cross-section taper (see fig. 8); and the second seal is disposed beneath the cross-section taper and abuts against the outer peripheral surface of the clean channel.
Regarding claim 4, Gunter teaches wherein the liquid filter device is structured as at least one of a fuel filter, a urea filter, and an oil filter (i.e. oil filter).
Regarding claim 5, Gunter teaches wherein: an axial first distance a1 is defined between the first seal and the second seal; an axial second distance a2 is defined between the second seal and the third seal; and the housing seal, the first seal, the second seal, and the third seal are arranged with respect to one another such that 2<a2/a1<20 (fig. 1).
Regarding claim 6, Gunter teaches further comprising a plurality of detent contours (see fig. above) arranged on the upper end plate and a plurality of counter-detent contours (see fig. above) arranged on the filter housing cover, wherein the plurality of detent contours and the plurality of counter-detent contours are structured and arranged to interact with one another such that unscrewing the filter housing cover from the filter housing pot raises the ring filter element (intended use) (fig. 8).
Regarding claim 7, see the rejection of claims 1-6
Regarding claim 8, see the rejection of claims 1-6.
Regarding claim 14, Gunter teaches wherein: the housing seal, the first seal, and the second seal are arranged with respect to one another such that when detaching the filter housing cover from the filter housing pot the air arrives onto the clean side via the second seal; and the clean channel has a radial cross-section that tapers in an axial direction of the clean channel (fig. 8) “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
Regarding claim 15, Gunter teaches wherein: the housing seal, the first seal, and the second seal are arranged with respect to one another such that when detaching the filter housing cover from the filter housing pot the air flows simultaneously onto the raw side via the housing seal and onto the clean side via the third seal; and the clean channel has a radial cross-section that tapers in an axial direction of the clean channel (fig. 8) “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
Regarding claim 16, Gunter teaches wherein the vent channel is arranged coaxially within the clean channel (fig. 8).
Regarding claim 17, Gunter teaches wherein a free end of the vent channel is disposed further from the filter housing pot than a free end of the clean channel (see annotated fig. above).
Regarding claim 18, Gunter teaches wherein the pleated star includes a filter material (filtration material is implied if not inherent).
Regarding claim 20, Gunter teaches wherein the plurality of detent contours (see fig. above) are structured as integral portions of the upper end plate (fig. 1).
Regarding claim 13 and 19, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to change the distance ratio of a2/a1 in order to better control the degree of filtration and sealing since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777